                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               BEAUMONT DIVISION

UNITED STATES OF AMERICA                   '
                                           '
VS.                                        '     CRIMINAL NO. 1:20-CR-33
                                           '
GRIGORIY T. RODONAIA                       '

                          AMENDED NOTICE OF PENALTY

                                       Counts 1-16

Violation:     18 U.S.C. § 1347 (Health Care Fraud)

Penalty:       Imprisonment of not more than ten (10) years, a fine not to exceed
               $250,000 or an amount not more than the greater of twice the gross gain to
               the defendant or twice the gross loss to the victim, or both; and a term of
               supervised release of not more than three (3) years.

Special Assessment: $ 100.00


                                      Counts 17 - 21

Violation:     18 U.S.C. 1028A (Aggravated Identity Theft)

Penalty:     Imprisonment of not more than 2 years in addition to the sentence imposed for
             the underlying felony, a fine of not more than $250,000.00 (or twice the
             pecuniary gain to defendant or loss to the victim), or both and a term of
             supervised release of not more than three (3) years.

Special Assessment: $100.00

                                         Count 22

Violation:     18 U.S.C. ' 1035 (False Statements in Relation to Health Care Matters)

Penalty:       Not more than five (5) years imprisonment, a fine of not more than $25,000
               or an amount not more than the greater of twice the gross gain to the
               defendant or twice the gross loss to the victim, or both. A term of
               supervised release of not more than three (3) years.
Special Assessment:                      $100.00

                                     Counts 23 - 33

Violation:   42 U.S.C. ' 1320a-7b(b)(1)(Anti-kickback – receipt of payment)

Penalty:     Not more than five (5) years imprisonment, a fine of not more than $25,000
             or an amount not more than the greater of twice the gross gain to the
             defendant or twice the gross loss to the victim, or both. A term of
             supervised release of not more than three (3) years.

Special Assessment: $100.00


                                        Counts 34 - 35

Violation: 21 U.S.C. §841(a)(1) and (b)(2) (Distribute or dispense a Schedule IV
           controlled substance outside of standard medical practice)

Penalty: Not more than five (5) years imprisonment; a fine of not more than
         $250,000, or an amount not more than the greater of twice the gross gain
         to the defendant or twice the gross loss to the victim or both. A term of
         supervised release of not more than three (3) years.

Special Assessment: $100.00
